DETAILED ACTION
This action is responsive to application filed on March 28, 2022.
The preliminary amendments filed on March 28, 2022 have been acknowledged and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Remarks, filed March 28, 2022, has been fully considered and entered.
Accordingly, Claims 1-20 are pending in this application. Claims 1, 8 and 15 were amended. Claims 1, 8 and 15 are independent claims. 

Response to Arguments
Applicant’s arguments, filed January 21, 2022, have been fully considered, but are not persuasive.
Regarding 35 USC 101 rejections, Applicant argues on pages 7-9 of Applicant’s Remarks that "the claims include elements that amount to significantly more than an abstract idea itself” and “Claim 1 is related to computer-functionality improvements, more particularly related to detecting non- obvious relationships between entities from visual data sources by, at least, "determining, by one or more processors, an event type in the visual data based on event metadata indicating an environment setting including a nature of the event, information of the number of attendees and a background scene" and "determining, by one or more processors, a timeline relationship in the visual data by determining an initial point of a co-occurrence of the entity pair, a frequency of the co-occurrence over time, a time gap in which the co-occurrence does not occur, and the most recent point of the co-occurrence". Claim 1 is not directed to an abstract idea.”  and “These additional elements do impose meaningful limits on practicing the abstract idea.” and “These additional elements alone or in combination are significantly more than the underlying abstract idea.” The Examiner respectfully disagrees.

To be patent-eligible, a claim that is directed to a judicial exception (in this case, an abstract idea) must include additional features ("significantly more") to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. Amending independent claims by adding elements also directed to abstract idea does not amount to "significantly more". 
Page 9 of the October 2019 PEG, recites in part, that "If a claim recites a
limitation that can practically be performed in the human mind, the limitation falls
within the mental processes grouping, and the claim recites an abstract idea. The
use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a
mathematical calculation) does not negate the mental nature of this limitation."
Therefore, it believed that claimed subject matter is directed to an abstract idea
because the claim limitations can be performed in the human mind with the aid of
a pen paper.

For the above reasons, it is believed that the rejections should be sustained.

Regarding 35 USC 103 rejections, see pages 10-13, claims 1-20 have been fully considered, 
but they are moot in view of new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because claimed invention is directed to an abstract idea without significantly more. 

Step 1 analysis:
In the instant case, the claims are directed to a method (claims 1-7), computer-readable medium (claim 8-14), system (15-20). Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture of composition of matter).

Step2A analysis:
Based on the claims being determined to be within of the four categories (Step 1),
it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically, the abstract ideas of “Mathematical Concept” and “Mental Process".

Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Independent Claims 1, 8 and 15: 
“calculating, by one or more processors, a co-occurrence frequency score for an entity pair from visual data;” (Mathematical concept/Mental process – Specification discloses math simple enough to be performed by human mind. See paragraph 0023: Co-occurrence frequency module 112 may sum all the counts together for co-occurrence of the entity pair in visual data 104 into the co-occurrence frequency score)
“calculating, by one or more processors, a distance proximity score for the entity pair from the visual data;” (Mathematical concept/Mental process – Specification discloses math simple enough to be performed by human mind. See paragraph 0018: Relationship detection module 110 may determine the distance proximity by detecting the number of entities (e.g., people) between the entity pair in the image. Relationship detection module 110 may calculate the distance proximity score for the entity pair in the same image by one divided by the number of entities between the entity pair in the same image.)
“determining, by one or more processors, an event type in the visual data based on event metadata indicating an environment setting including a nature of the event, information of the number of attendees and a background scene;” (Mental process - Specification discloses steps that can be performed by human mind. See paragraph 0019: Relationship detection module 110 may determine the event type in visual data 104 based on event metadata. For example, relationship detection module 110 may determine an event type as a public event based on event metadata indicating the setting or environment in an image in visual data 104 is public. Relationship detection module 110 may find the nature of event to indicate the relationship between the entity pair based on event metadata, for example, information of number of people, and background scene)
“determining, by one or more processors, a timeline relationship in the visual data by determining an initial point of a co-occurrence of the entity pair, a frequency of the co- occurrence over time, a time gap in which the co-occurrence does not occur, and the most recent point of the co-occurrence;” (Mental process - Specification discloses steps that can be performed by human mind. See paragraph 0020: Relationship detection module 110 may determine relation from the timeline in images in visual data 104. Relationship detection module 110 may determine the timeline relationship (e.g., a co-occurrence timeline) between the entity pair (e.g., the party and the counter party). For example, relationship detection module 110 may determine the initial point in time of co-occurrence, frequency of co-occurrence over time, time gaps in which co- occurrence does not occur, and the most recent point in time of co-occurrence.)
“calculating, by one or more processors, a relationship score based on the co-occurrence frequency score, the distance proximity score, the event type, and the timeline relationship” (Mathematical concept/Mental process – Specification discloses math simple enough to be performed by human mind. See paragraph 0021: relationship detection module 110 is configured to calculate a relationship score based on the co-occurrence frequency score, the distance proximity score, the event type, and the timeline relationship. Relationship detection module 110 may sum the co-occurrence frequency score and the distance proximity score in consideration of the event type and the timeline relationship.)
“detecting, by one or more processors, a relationship between the entity pair based on the relationship score.” (Mental process - Specification discloses steps that can be performed by human mind. See paragraph 0022: relationship detection module 110 is configured to detect a relationship between the entity pair based on the relationship score. A higher relationship score indicates a closer relationship between the entity pair.)


	Step 2A: Prong 2 analysis:
	This judicial exceptions are not integrated into a practical application. In particular the
additional elements in claim 1 and 15  “one or more processors”, " one or more computer processors" are mere instructions to implement an abstract idea or other exception on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more processors and executing by at least one of the one or more computer processors to perform the claimed process of performing
system operations to calculate a co-occurrence frequency score, calculate a distance proximity score, determine an event type, determine a timeline relationship, calculate a relationship score and detecting a relationship based on the relationship score amount to no more than mere instructions to apply the exception using a system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Dependent claim(s) 2-7, 9-14 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.

Claim 2, 9 and 16:
“wherein the visual data includes images from a social media” (Insignificant extra-solution activity – Selecting a particular data source or type of data to be manipulated, MPEP 2106.05(g))– WURC in accordance with MPEP 2106.05(d)(II) - Receiving or transmitting data over a network)

Claim 5 and 12:
“wherein the visual data includes images from a social media” (Insignificant extra-solution activity - Selecting a particular data source or type of data to be manipulated, MPEP 2106.05(g))– WURC in accordance with MPEP 2106.05(d)(II) - Receiving or transmitting data over a network)

Claim 7, 14 and 20:
“wherein a higher relationship score indicates a closer relationship between the entity pair.” (Insignificant extra-solution activity - Selecting a particular data source or type of data to be manipulated, MPEP 2106.05(g))– WURC in accordance with MPEP 2106.05(d)(II) - Storing and retrieving information in memory)


Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mau (US Patent Application Publication No. US 20150242689 A1), in view of Garcia (US Patent Application Publication No. US 20200084169 A1), and further in view of Majumdar (US Patent Application Publication No. US 20160055409 A1).

Regarding claim 1, Mau discloses A computer-implemented method comprising: calculating, by one or more processors (See Mau [0049] “processor 502”), a co-occurrence frequency score for an entity pair from visual data; (See Mau [0039] “the present system records and tallies [Thus, calculating] a frequency of co-occurrences of two or more identities [i.e. entity pair] across multiple images [i.e. visual data]. The frequency provides a measure or ranking [Thus, a co-occurrence frequency score] of affinity of influence between the identities.”)

calculating, by one or more processors, a distance proximity score for the entity pair from the visual data; (See Mau [0027] “The present system may determine [Thus, calculating] a proximity [i.e. distance proximity score] of an identity co-occurrence of a user and an object [i.e. entity pair] based on various factors, including, but not limited to, whether the object is being worn by the user whether the object is deliberately featured by the user, and whether the object is displayed in the background of the image [i.e. visual data]”)

determining, by one or more processors, an event type in the visual data based on event metadata indicating an environment setting including a nature of the event, information of the number of attendees and a background scene;

Mau does not explicitly disclose determining, by one or more processors, an event type in the visual data based on event metadata indicating an environment setting including a nature of the event, information of the number of attendees and a background scene;  

However, Garcia discloses determining, by one or more processors, an event type in the visual data based on event metadata indicating an environment setting including a nature of the event, information of the number of attendees and a background scene;  (See Garcia [0058] “the image is analyzed using one or more image classifier process...the image classifiers...classify an image into one or more “classes” or with one or more “labels...classification of an image involves the analysis of the visual content of the image. The analysis of the image can be used to label the image, and determine, based on the label, a geographic location to be associated with the social media post that included the image.” See also Garcia [0075] “At block 1008, the system creates a sub-matrix for a set of labels...the set of labels can be {“playfield”, “selfie”, “other”}. In this example, an image [i.e. visual data] associated with the label “playfield” would depict a basketball court. In other examples, an image labeled “playfield” can depict a playing field, playing surface, court, or other space in which a sporting event [i.e. event type] is played...Such images taken at the physical, geographical location of an event, such as a sporting event, tend to indicate that the user is (or was) physically present at the event. [Thus, determining an event type based on event metadata indicating an environment setting including a nature of the event]” See also Garcia [0111] “the image 802 of FIG. 8A might also have a relatively high probability of matching the “playfield” label, in addition to “selfie”, given that the image depicts two persons [i.e. number of attendees] as well as a large amount of the interior of the basketball arena venue (“City Arena”) [i.e. a background scene].” See also Garcia [0154] “the image associated with the identified second post that is analyzed is image 802 of FIG. 8A, which depicts two people posing while at a basketball game at City Arena.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mau classifier (See Mau [0040]) to incorporate the teachings of Garcia to enhance image classifiers (See Garcia [0058]) to determine and label depicted events from images.

One would be motivated to do so to increase accuracy (Garcia [0093])

	Mau additionally disclose determining, by one or more processors, a timeline relationship in the visual data by determining an initial point of a co-occurrence of the entity pair, a frequency of the co- occurrence over time, a time gap in which the co-occurrence does not occur, and the most recent point of the co-occurrence;  (See Mau [0039] “the present system records and tallies a frequency of co-occurrences of two or more identities across multiple images. The frequency provides a measure or ranking of affinity of influence between the identities. In one embodiment, the frequency provides a cluster of users who are close, thus providing a group for photo albums, viral sharing suggestions, and analysis of demographic information, In another embodiment, the present system further correlates a cluster of users with a time of photo creation, to derive a timeline of relationship clusters for a user. [Thus, determining a timeline relationship in the visual data]” See also Mau [0042] “FIG. 3 illustrates a diagram of an exemplary image-based social graph, according to one embodiment. The social graph 300 includes four nodes representing user A 301, user B 302, user C 303, and user D 304. A vertex (as indicated by a line 320) connecting user A 301 and user B 302 indicates a relationship between user A 301 and user B 302 [i.e. entity pair]. The relationship between user A 301 and user B 302 is based on a co-occurrence of user A 301 and user B 302 in each of images 310-312 [Thus, determining an initial point of a co-occurrence of the entity pair and the most recent point of the co-occurrence].”)

Mau does not explicitly disclose determining a time gap in which the co-occurrence does not occur.

However, Majumdar discloses determining a time gap in which the co-occurrence does not occur. (See Majumdar [0069] “After preprocessing the image, a feature extraction stage extracts features from the preprocessed image [i.e. visual data]. In the present application, the features may be referred to as objects, such as faces, monitors, keyboards, and/or other objects that may be photographed [i.e. entities].” See also Majumdar [0082] “a user may tend to take pictures with one or more individuals from a specific group, such as friends and/or family. Over time, the knowledge-graph associates the user with specific individuals” See also Majumdar [0096-0097] “Still, aspects of the present disclosure are also contemplated for a temporal sequence... the dimensionality of the knowledge-graph matrix is greater than two so that the dimensions capture co-occurrence statistics for more than two objects at a time and/or associates other environmental factors, such as GPS location and/or time of day [i.e. timeline relationship], to the co-occurrence statistics of multiple objects...a third dimension may be added to indicate a time between co-occurrences [i.e. a time gap in which the co-occurrence does not occur]”...The time units may be seconds, minutes, hours, or any other unit of time.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mau to incorporate the teachings of Majumdar to capture co-occurrence statistics including time between co-occurrences.

One would be motivated to do so to measure pair-wise (i.e. entity pair) relationship.

	Mau additionally disclose, calculating, by one or more processors, a relationship score based on the co-occurrence frequency score, the distance proximity score, the event type, and the timeline relationship; and (See Mau [0027] “the present system determines [i.e. calculating] a measure of familiarity [i.e. a relationship score] between detected users from images based on a frequency of identity co-occurrences [i.e. co-occurrence frequency score] of detected users across multiple images, and a proximity [i.e. distance proximity score ] of an identity co-occurrence of users within each image.” See also Mau [0026] “The present system may further identify relationships between a detected user and a detected object that are identified respectively by a face recognition method and an object recognition method. Images frequently capture users' physical attendance and participation at various events (e.g., a holiday, a wedding [i.e. event type], and a daily activity)” See also Mau [0039] “the frequency provides a cluster of users who are close, thus providing a group for photo albums, viral sharing suggestions, and analysis of demographic information...the present system further correlates a cluster of users with a time of photo [i.e. visual data] creation to derive a timeline of relationship clusters for a user [i.e. timeline relationship].” See also Mau [0030] “The present system further includes vertices connecting nodes together, where a vertex represents a relationship between detected features, such as a social relationship between users or an associative relationship between a user and an object. The present system further includes weights on vertices, where the weights provide a measure of the relationship [i.e. relationship score] between detected features.” 

detecting, by one or more processors, a relationship between the entity pair based on the relationship score. (See Mau [0044] “According to one embodiment, the present system provides a ranking of familiarity between users based on a frequency of co-occurrences. For example, the vertex [Thus, based on the relationship score] (as indicated by the line 320) that indicates three co-occurrences of user A 301 and user B 302 in images 310-312 has a higher ranking than the vertex (as indicated by the line 321) that only indicates one co-occurrence of user A 301 and user C 303 in image 313. This indicates that user A 301 has a closer relationship to user B 302 than user A 301 with user C 303.”)

Regarding claim 2, Mau further in view of Garcia and further in view of Majumdar, [hereinafter Mau-Garcia-Majumdar-Majumdar] disclose all limitations and motivations of claim 1, wherein the visual data includes images from a social media. (See Mau [0026] “the present system determines relationship information between detected features of images [i.e. visual data] that are shared online, and via social networks.” Thus, visual data includes images from a social media)

Regarding claim 3, Mau-Garcia-Majumdar disclose all limitations and motivations of claim 2, wherein calculating the co-occurrence frequency score comprises counting co-occurrence of the entity pair in each image from the visual data. (See Garcia [0089] “number of occurrences of each label of the top-k nearest neighbors are added up [thus, counted]”)

Regarding claim 5, Mau-Garcia-Majumdar disclose all limitations and motivations of claim 1, wherein the event type is a public event. (See Garcia [0058] “if a social media post includes an image, the image is analyzed using one or more image classifier process. In some examples, the image classifiers are computer-implemented processes used to classify an image into one or more “classes” or with one or more “labels”.” See also Garcia [0145] “semantic analysis includes performing a topic model extraction process. A topic model is a statistical model that can be used to determine abstract “topics” that occur in blocks of text. For example, in blocks of text about the topic of a basketball game [i.e. public event], the following words would be expected to occur together: “basketball”, “court”, “tip off”, “bucket”, “dunk”, “shot”, and other words associated with the game of basketball. By identifying these word clusters in a given block of text, a determination can be made of the likelihood that a given social media post (containing those words) relates to a particular topic (e.g., basketball). In addition to the presence of topic-related words, the semantic structure of the words can also be used as part of the topic model analysis. If the topic is indicative of an event or a particular location, then this determination can aid in the location resolution process. [Thus, it can determine that an event type is a public event]” See also Garcia [0075] “At block 1008, the system creates a sub-matrix for a set of labels. In some embodiments, each column corresponds to a label. For example, the set of labels can be {“playfield”, “selfie”, “other”}. In this example, an image associated with the label “playfield” would depict a basketball court. In other examples, an image labeled “playfield” can depict a playing field, playing surface, court, or other space in which a sporting event [i.e. public event] is played... Such images taken at the physical, geographical location of an event, such as a sporting event, tend to indicate that the user is (or was) physically present at the event.”)

Regarding claim 6, Mau-Garcia-Majumdar disclose all limitations and motivations of claim 1, wherein calculating the relationship score comprises summing the co-occurrence frequency score and the distance proximity score in consideration of the event type and the timeline relationship, wherein a small setting event has a higher score factor compared to a public event, wherein the timeline relationship is related to the relationship score. (See Garcia [0089-0090] “the number of occurrences [i.e. co-occurrence frequency score] of each label of the top-k nearest neighbors are added up. This is referred to as a simple voting scheme... a weighted sum of the top-k vectors [i.e. relationship score] is used. For example, the weights are given by the similarity (e.g., the similarity score [i.e. distance proximity score]) of the feature vectors for the images in the database with the feature vector vi of the received image...the weighted sum is used in addition to the simple voting scheme.” Examiner notes the timeline relationship is directly related to co-occurrence frequency, thus, it is also related to the relationship score. Also note that the smaller the event, the proximity score will tend to be higher as the number of entities between the entity pair will tend to be lower. Thus, the size of the event could influence the score when comparing a small setting event with a public event. 
See also Garcia [0210] “FIG. 21 depicts an exemplary process 2100 for determining a Social Activity Index for a geographic location. A Social Activity Index (“SAI”) is a measure of the influence that a geographic location exhibits on social media, relative to its size with regard to similar geographic locations. The SAI standardizes the measurement of social activity from events and venues. [Thus, an event type and location is determined]” See also Garcia [0190] “other relevant data can include any data that the system is programmed to take into account that will affect the location score”
See also Garcia [0194-0195] “the other relevant data [i.e. event type] can be used to determine a scaling factor, which is multiplied by the analysis scores. For instance, if the scaling factor is 1.05, then a location score of 1.1 becomes 1.155...For example, the system processes one or more of the image analysis score, the semantic analysis score, and the other relevant data into a location score.” Thus, a scoring factor can be determined for an event based its location and size.)

Regarding claim 7, Mau-Garcia-Majumdar disclose all limitations and motivations of claim 1, wherein a higher relationship score indicates a closer relationship between the entity pair. (See Mau [0030] “The present system further includes vertices connecting nodes together, where a vertex represents a relationship between detected features, such as a social relationship between users or an associative relationship between a user and an object. The present system further includes weights on vertices, where the weights provide a measure of the relationship [i.e. relationship score] between detected features.” 
See also Mau [0044] “the vertex (as indicated by the line 320) that indicates three co-occurrences of user A 301 and user B 302 in images 310-312 has a higher ranking than the vertex (as indicated by the line 321) that only indicates one co-occurrence of user A 301 and user C 303 in image 313. This indicates that user A 301 has a closer relationship to user B 302 than user A 301 with user C 303.”
Thus, wherein a higher relationship score indicates a closer relationship between the entity pair.)

Regarding claim 8, Mau-Garcia-Majumdar teaches all of the elements of claim 1 in method form rather than computer readable storage medium form. Mau also discloses a computer readable storage medium [0022]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 8.

Regarding claim 9, Mau-Garcia-Majumdar teaches all of the elements of claim 2 in method form rather than computer readable storage medium form. Mau also discloses a computer readable storage medium [0022]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 9.

Regarding claim 10, Mau-Garcia-Majumdar teaches all of the elements of claim 3 in method form rather than computer readable storage medium form. Mau also discloses a computer readable storage medium [0022]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 10.

Regarding claim 12, Mau-Garcia-Majumdar teaches all of the elements of claim 5 in method form rather than computer readable storage medium form. Mau also discloses a computer readable storage medium [0022]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 12.

Regarding claim 13, Mau-Garcia-Majumdar teaches all of the elements of claim 6 in method form rather than computer readable storage medium form. Mau also discloses a computer readable storage medium [0022]. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 13.

Regarding claim 14, Mau-Garcia-Majumdar teaches all of the elements of claim 7 in method form rather than computer readable storage medium form. Mau also discloses a computer readable storage medium [0022]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 14.

Regarding claim 15, Mau-Garcia-Majumdar teaches all of the elements of claim 1 in method form rather than system form. Mau also discloses a system [0049]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 15.

Regarding claim 16, Mau-Garcia-Majumdar teaches all of the elements of claim 2 in method form rather than system form. Mau also discloses a system [0049]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 16.

Regarding claim 17, Mau-Garcia-Majumdar teaches all of the elements of claim 3 in method form rather than system form. Mau also discloses a system [0049]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 17.

Regarding claim 19, Mau-Garcia-Majumdar teaches all of the elements of claim 6 in method form rather than system form. Mau also discloses a system [0049]. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 19.

Regarding claim 20, Mau-Garcia-Majumdar teaches all of the elements of claim 7 in method form rather than system form. Mau also discloses a system [0049]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 20.


Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mau-Garcia-Majumdar, further in view of Gokturk (US Patent Application Publication No. US 20160125270 A1).

Regarding claim 4, Mau-Garcia-Majumdar disclose all limitations and motivations of claim 2.

Mau-Garcia-Majumdar do not explicitly disclose, wherein calculating the distance proximity score comprises summing each distance proximity score in each image, each distance proximity score calculated as one divided by the number of entities in between the entity pair.

However, Gokturk discloses wherein calculating the distance proximity score comprises summing each distance proximity score in each image, each distance proximity score calculated as one divided by the number of entities in between the entity pair. (See Gokturk [0305] “the similarity score [i.e. distance proximity score]  is the sum of the absolute value difference of each term in the feature vector (the L1 distance norm). In another embodiment, an L2 norm distance can be used.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mau automatic facial recognition (See Mau [0005]) to incorporate the teachings of Gokturk of calculating the distance proximity score comprises summing each distance proximity score in each image, each distance proximity score calculated as one divided by the number of entities in between the entity pair

One would be motivated to do so in order to facilitate match results (See Gokturk [0302])

Regarding claim 11, Mau-Garcia-Majumdar teaches all of the elements of claim 4 in method form rather than computer readable storage medium form. Mau also discloses a computer readable storage medium [0022]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 11.

Regarding claim 18, Mau-Garcia-Majumdar teaches all of the elements of claim 4 in method form rather than system form. Mau also discloses a system [0049]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 18.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362. The examiner can normally be reached 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161  

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161